IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-84,993-01 & WR-84,993-02


                     EX PARTE THOMAS JASON KINDER, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. W12-63449-T(A) & W12-63450-Y(A)
                          IN THE 283RD DISTRICT COURT
                             FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

burglaries of a building and sentenced to three years’ imprisonment in each case.

       Applicant contends that his is being denied pre-sentence jail time credits. If he is entitled to

time credits from the date of arrest, as he argues, then he could be illegally confined. Ex parte

Ybarra, 149 S.W.3d 147, 148 n.2 (Tex. Crim. App. 2004). Applicant has alleged facts that, if true,

might entitle him to relief. In these circumstances, additional facts are needed. As we held in Ex
                                                                                                        2

parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate

forum for findings of fact.

        The trial court may order affidavits, depositions, interrogatories or a hearing to resolve these

issues and determine whether Applicant is legally confined. In the appropriate case, the trial court

may rely on its personal recollection. Id. If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the

trial court shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC.

art. 26.04.

        The trial court shall make specific findings of fact as to when Applicant was in pre-trial

custody pending resolution of these cases. The trial court shall make additional findings addressing

whether Applicant waived any pre-trial jail time credit as part of his plea bargains. Collins v. State,

240 S.W.3d 925 (Tex. Crim. App. 2007). The trial court shall also make any other findings of fact

and conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim

for habeas corpus relief.

        These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 45 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: May 25, 2016
Do not publish